Citation Nr: 1109418	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to February 1973.

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied the benefits sought on appeal.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw the appeal pertaining to the evaluation of his claim for entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran in connection with his claim for a total disability rating based on individual unemployability due to service connected disabilities have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the hearing before the Board in April 2010, prior to the promulgation of a decision in the appeal, the Veteran's representative stated on the record at the hearing before the Board that the Veteran intended to withdraw the appeal of the claims entitlement to service connection for TDIU.  In addition, the Veteran submitted a written statement to the RO dated April 2010, again stating his intention to withdraw this claim.  

Hence, there is no allegation of error of fact or law remaining for appellate consideration on this matter, and the Board does not have jurisdiction to consider an appeal in this matter. Accordingly, the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, it is not clear that all pertinent records have been obtained, and the Board is of the opinion that, under the facts and circumstances of this case, the need for a VA examination has been demonstrated.  

At the April 2010 Board hearing the Veteran testified that in November 1972 he injured his back in a motor vehicle accident during his military service.  The stated that he did not have any problems with his back prior to the incident but experienced continuous symptoms of a back disability since.  He testified that he sought treatment for his back approximately a year after separation of service and currently still seeks treatment.

According to the Veteran's in-service medical treatment records, he was treated in November 1972 for lower back pain resulting from a car accident.  However, the Veteran's February 1973 separation examination does not indicate any abnormalities related to his spine or any residuals thereof. 

The Veteran's post-service treatment records indicate the Veteran has complained of and was treated for a back condition on several occasions.  The record indicates that in April 1986, the Veteran was admitted to the Providence Medical Center in Seattle, where he was diagnosed with herniated nucleus pulposus, L5-S1.  He underwent surgery where "the large extruded fragment was easily removed."  Most recently, a VA radiology report, dated June 2010 indicated the Veteran had "[m]ultilevel degenerative changes, most severe at L5/S1.  No acute abnormality."

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

A VA examination has not been provided for this claim and, in this case, based on the evidence of current back disorder, and evidence that the Veteran was involved in an accident in November 1972, the Board finds that an examination and opinion are needed to determine the etiology of his back disability.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his back disorder prior to the date of his April 1986 back surgery at the Providence Medical Center in Seattle, Washington, and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records.  

2.  After the development requested in the first paragraph has been completed, the Veteran should be afforded an examination of his lumbar spine to ascertain the nature and etiology of all disorders that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records. medical records dated following service, and statement and testimony from the Veteran regarding back symptomatology he reports he experienced following service, and offer comments and an opinion as to whether any currently diagnosed lumbar spine disorder is causally or etiologically related to the symptomatology shown in service medical records, including the November 1972 inservice motor vehicle accident.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


